Title: To James Madison from William Lyman, 27 October 1807
From: Lyman, William
To: Madison, James



Sir,
American Consulate & Agency, London: October 27: 1807.

The within information and representation was made to me by Thomas Harvey of the House of Harvey, Deaves and Harvey, merchants of Cork, with a request that the same might be transmitted to the Department of State of the United States.  How far this ex parte statement is entitled to credit and goes to prove existing misdemeanours and abuses and the necessity of applying thereto the remedy proposed, to wit that of appointing T. Harvey Consul there, or indeed any other person, the documents and references herewith enclosed will enable you to determine better than any comment of mine could possibly do, particularly as I am otherwise wholly unacquainted with either the merit or demerit of the present Consul Mr. Church.  Nevertheless, I feel it incumbent, and beg leave to add, that, if a change shall be thought expedient, I know of no gentleman there, who is, from his intercourse, habits of thinking, and general character, better qualified therefor, or more worthy the confidence and trust of the United States than T. Harvey, the Gentleman who makes this communication.  I have the honour to be, Sir, with great consideration and respect, your obedt. hble. Servt.

Wm. Lyman

